         Case 3:15-cv-01521-JAG Document 161 Filed 10/02/18 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO

ANTONIO SANTANA VARGAS                         CIVIL NO. 15-1521 (JAG) (CVR)

PLAINTIFF
                                               AGE DISCRIMINATION; WRONGFUL
v.                                             DISCHARGE; DAMAGES

SANTANDER FINANCIAL SERVICES,
INC. (FORMERLY KNOWN AS                        FEDERAL QUESTION JURISDICTION
CREFISA, INC.); BANCO SANTANDER
PUERTO RICO; JOHN DOE; JANE ROE,
INSURANCE COMPANIES A, B, AND C                PLAINTIFF DEMANDS
                                               TRIAL BY JURY
DEFENDANTS



                         NOTICE OF APPEAL
     AND REQUEST FOR 30-DAY PERIOD TO SUBMIT APPELLATE BRIEF

TO THE HONORABLE COURT:

        Notice is hereby given that the plaintiff, Antonio Santana Vargas, hereby appeals

to the United States Court of Appeals for the First Circuit from:

     1. The Opinion and Order issued in this action on September 4, 2018, granting

        Defendants’ Motion for Summary Judgment (Docket No. 158); and

     2. The Judgment entered on September 4, 2018 (Docket No. 159).

     3. Appellant respectfully requests that at least 30 days are granted from this day

        forward to prepare and submit the appellate brief.

        RESPECTFULLY SUBMITTED

        In San Juan, Puerto Rico, this 2nd day of October 2018.



                                                                                       1
        Case 3:15-cv-01521-JAG Document 161 Filed 10/02/18 Page 2 of 2




       WE HEREBY CERTIFY that on this day, a true and exact copy of this Notice was

filed with the Clerk of the Court using the Case Management - Electronic Case Filing

System, which will send notification electronically to all counsel of record.




P.O. Box 195343                                                Citibank Towers, Suite 500
San Juan, Puerto Rico                                          252 Ponce de León Avenue
00919-5343                                                    San Juan, Puerto Rico 00918
                                   Tel. (787) 758-1400
                                   Fax: (787) 758-1414
                                   Cel. (787) 460-3456

                                 www.laborcounsels.com
                                paula@laborcounsels.com
                                pico@laborcounsels.com

                                 S/ CARLOS R. PAULA
                                  Attorney for Plaintiff
                                   USDCPR # 212009

                            S/ JAIME E. PICÓ-RODRÍGUEZ
                                  Attorney for Plaintiff
                                  USDCPR # 228113




                                                                                       2
